Citation Nr: 9915354	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-32 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for chronic instability, 
distal radioulnar joint of the right wrist, postoperative, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to October 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied an increased evaluation for 
chronic instability, distal radioulnar joint of the right 
wrist, postoperative.

In a March 1998 decision, the Board granted service 
connection for distal radial and ulnar nerve damage of the 
right wrist, as secondary to the veteran's service-connected 
chronic instability of the distal radioulnar joint of the 
right wrist, and remanded the issue of entitlement to a 
rating in excess of 10 percent for chronic instability of the 
distal radioulnar joint of the right wrist.  The RO 
implemented the Board's decision shortly thereafter and 
assigned a 10 percent rating for the veteran's neurological 
impairment of the right wrist.  In a December 1998 Remand, 
the Board found that the veteran did not file a notice of 
disagreement with the 10 percent rating and that the full 
benefit sought had been granted with regard to the nerve 
damage of the right wrist.  Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) rev'g 8 Vet. App. 228 (1995).

In December 1998, the Board remanded the issue of chronic 
instability of the distal radioulnar joint of the right wrist 
for a Travel Board hearing because in October 1997, it had 
not been clarified as to whether the veteran had previously 
asked for a Travel Board hearing.  The veteran was scheduled 
for such on April 14, 1999, and was advised by written 
correspondence of the date and time, but failed to appear.  
Accordingly, the Board's disposition of this matter will be 
based solely on that evidence contained within the veteran's 
claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's chronic postoperative instability of the 
distal radioulnar joint of the right wrist is productive of 
pain and some limitation of motion, but there is no medical 
evidence of malunion or ankylosis of the joint.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic 
instability, distal radioulnar joint of the right wrist, 
postoperative, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnositc Codes 5211, 5212, 5213, 5214, 5215 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned her 
service-connected right wrist disability does not reflect 
adequately the severity of her wrist symptomatology.  She 
asserts that the evaluation should be increased based on pain 
and limited motion.  A claim for an increased evaluation is 
well grounded where the claimant asserts that a higher rating 
is justified due to an increase in severity of the service-
connected condition.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran has claimed that her right wrist 
disability is more severe, her claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  In making its 
determination, the Board analyzes the extent to which a 
service-connected disability adversely affects a veteran's 
ability to function under the ordinary conditions of daily 
life, and bases the assigned rating, as far as practicable, 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

In addition to applying schedular criteria, under 38 C.F.R. 
§§ 4.40 and 4.45, the VA is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness, to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995). 

The Board recognizes that the veteran's disability may 
require rerating in accordance with changes in his condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1.  That 
nothwithstanding, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service medical records show that the veteran was evaluated 
and treated for a right wrist disability while on active 
duty.  A post-service VA compensation examination revealed 
mild instability and a prominent ulnar styloid, along with 
full range of motion of the wrist.  Service connection and a 
10 percent evaluation for chronic instability of the distal 
radioulnar joint of the right wrist was granted by the RO in 
January 1981.  The veteran underwent resection of the right 
distal ulna in May 1981.  Following a right wrist injury in 
March 1992, the veteran underwent additional right wrist 
surgery.  An X-ray examination of the right wrist in December 
1994 revealed removal of the styloid process but was 
otherwise normal.   

A September 1995 VA examination indicated that the veteran 
was told in 1994 that she had ulnar nerve compromise and 
compression, both wrist and elbow, and underwent 
decompression of the ulnar nerve at the wrist.  The veteran 
reported that she still had decreased sensation and 
discomfort.  The examination found that the veteran had no 
functional defect of the motion of the thumb and fingers with 
a pulp to palm distance being within normal limits as well as 
approximation of the tip of the thumb to the fingers.  The 
veteran was able to grasp objects with both strength and 
dexterity.  The wrist showed dorsiflexion to 60 degrees, 
forward flexion to 45 degrees, ulnar deviation to 30 degrees, 
and radial deviation to 15 degrees, prosupination full.  She 
had decreased sensation over the median and ulnar nerve 
distribution in the right hand and had a positive Tinel's and 
Phalen's at the right wrist.  There were scars noted on the 
right wrist and deformity of the distal ulnar resection.  X-
rays of the right wrist showed evidence of the distal ulnar 
resection.  The impression was right carpal tunnel and ulnar 
nerve compression at the elbow with postoperative findings 
following Derrach procedure for distal radial ulnar 
instability.  In addition, there was no acute abnormality or 
significant change compared to the December 1994 VA 
examination.

In June 1998, the veteran was afforded a VA examination which 
showed: chronic right wrist pain, etiology uncertain; no 
instability of the distal radial lunar joint of the right 
wrist or evidence of radial or ulnar nerve damage; 
dorsiflexion to 50 degrees, palmar flexion to 60 degrees, 
ulnar deviation to 30 degrees, radial deviation to 40 degrees 
with decreased grip strength and decreased pronation and 
supination noted; chronic instability of the distal radial 
lunar joint of the right wrist was not demonstrated; 
peripheral neuropathy, carpal tunnel syndrome or other 
abnormality of the right radial or ulnar nerve was also not 
demonstrated; no functional impairment of the right wrist was 
demonstrated; diminished grip strength and decreased 
pronation and supination was mild.  X-rays showed no evidence 
of acute fracture or dislocation, with satisfactory bony 
mineralization, and no evidence of bony erosion.  The 
appearance of the veteran's wrist remained essentially 
unchanged since the September 1995 examination.  The examiner 
noted that the impact of the disability on the veteran's 
ongoing daily function remained unknown.

Disabilities of the wrist are rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Codes 5214-5215.  The veteran's 
right wrist disability has been considered under Diagnostic 
Code 5215.  Under that code limitation of dorsiflexion of the 
wrist to less than 15 degrees, or palmar flexion limited in 
line with the forearm, warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a.  The Board notes that the veteran's 
postoperative instability of the distal radioulnar joint of 
the right wrist is currently evaluated as being 10 percent 
disabling, and that this is the maximum allowable evaluation 
under this code, for the dominant or nondominant wrist.

The Board finds that the preponderance of the evidence 
indicates that the veteran's chronic instability, distal 
radioulnar joint of the right wrist, postoperative, is 
appropriately rated 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  The June 1998 VA examination showed 
range of motion as dorsiflexion to 50 degrees, palmar flexion 
to 60 degrees, ulnar deviation to 30 degrees, radial 
deviation to 40 degrees along with mild decreased pronation 
and supination. 

The veteran's right wrist disability has been considered 
under Diagnostic Code 5214.  Ankylosis has been defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  However, there is no evidence of 
ankylosis of the wrist to warrant an evaluation in excess of 
10 percent.  That is, the range of motion findings, which 
show definite motion of the wrist, are not consistent with 
ankylosis or complete immobility of the wrist.  It is also 
pertinent to note that, pursuant to the Board's remand in 
March 1998, service connection is also in effect for 
neurological impairment of the right wrist; the RO rated the 
veteran's distal right ulnar and radial nerve damage, which 
includes decreased sensation and grip strength, 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8216 
(1998).  Thus, the veteran currently has two separate 10 
percent ratings for her service-connected right wrist 
disability.    

Consideration must be given to the potential application of 
various other provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5211, 5212, 5213, 5003-5010, however, whether or not 
they were raised by the veteran.  See Suttmann v. Brown, 5 
Vet. App. 127, 133; Schafrath v. Derwinski, 1 Vet. App. 589, 
592-93 (1991).

Under Diagnostic Code 5211, a 10 percent evaluation is 
warranted if the condition of the major wrist is manifested 
mainly by malunion of the ulna with bad alignment, or 
objective evidence of painful motion.  A higher evaluation is 
not warranted in this case because there is no evidence of 
nonunion in the lower half of the ulna.

Under Diagnostic Code 5212, a 10 percent evaluation is 
warranted if the condition of the major wrist is manifested 
principally by malunion of the radius with bad alignment, or 
objective evidence of painful motion.  A higher evaluation of 
20 percent is not warranted since there is no evidence of 
nonunion in the upper half of the radius.

Under Diagnostic Code 5213, a 10 percent evaluation is 
warranted if the condition of the major wrist is manifested 
mainly by limitation of supination to 30 degrees or less.  A 
20 percent evaluation is warranted for bony fusion and the 
hand is fixed near the middle of the arc or in moderate 
pronation, or when pronation is lost beyond the last quarter 
of the arc and the hand does not approach full pronation.  
The June 1998 VA examination showed pronation and supination 
as mild, with no evidence of bony fusion.  Therefore, an 
evaluation in excess of 10 percent is not warranted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that under 38 C.F.R. §§ 4.40 and 4.45 
(1998), an increased evaluation may be assigned on the basis 
of functional loss due to a veteran's subjective complaints 
of pain.  See DeLuca, 8 Vet. App. at 204-06 (1995).  However, 
the assigned 10 percent evaluation is based on pain and 
functional loss.  There is no medical evidence of disuse 
musculature atrophy, any fatigue on use, or additional 
limitation of function due to pain.

The Board has also considered 38 C.F.R. § 4.71a, Diagnostic 
Code 5003-5010, which evaluates arthritis due to trauma, 
substantiated by x-ray findings, as degenerative arthritis, 
which is to be evaluated on the basis of limitation of 
motion.  No x-ray evidence of arthritis, however, has been 
submitted for consideration in regard to this increased 
evaluation claim.  Therefore, this code is not for 
application.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  In the instant case, however, 
there has been no assertion or showing that the disability 
under consideration has caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impracticable the application of the 
regular schedular standards.  In the absence of such factors, 
the Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for chronic 
instability, distal radioulnar joint of the right wrist, 
postoperative, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

